Dear Mr. Perry:
You advise that you currently hold local elective office as councilman for the City of Kaplan. You ask if you may retain your elective office if you are employed as a law clerk by Judge Durwood Conque of the Fifteenth Judicial District Court.
Unfortunately, our state Dual Officeholding and Dual Employment Laws, R.S. 42:61 et seq., prohibit you from the concurrent holding of these positions. R.S. 42:63(D)1 prohibits one from holding local elective office and employment in the government of the state. R.S. 42:62(8)2
defines the judicial branch of state government to include district courts. You will have to relinquish one of the positions to avoid a dual-officeholding violation.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: February 21, 2003
1 R.S. 42:63(D) states:
D. No person holding an elective office in a political subdivision ofthis state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
2 R.S. 42:62(8) states:
(8) The judicial branch of state government includes all judges,employees, and agents of the supreme court, the judicial administrator, courts of appeal, district courts, including the civil and criminal district courts of Orleans Parish, parish courts, city courts, juvenile and family courts, and any other judicial offices and instrumentalities of the state, but does not include judges or employees of courts not enumerated in this Paragraph. (Emphasis added).